Exhibit 10.2
 
CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT
 
This CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) is dated
as of July 25, 2012 by and among INTERNATIONAL TEXTILE GROUP, INC., a Delaware
corporation (“ITG”), the other Borrowers and Credit Parties signatory hereto,
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE Capital”), for
itself and as Agent (“Agent”), and the other Lenders signatory hereto.  Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement dated as of March 30,
2011 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”); and
 
WHEREAS, the Lenders have agreed to consent to the Burlington IP Sale (as
defined below) and the parties to the Credit Agreement have agreed to an
amendment to the Credit Agreement, in each case, as set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1           Consents.
 
1.1           Notwithstanding Section 5.2 of the Credit Agreement, each of the
Lenders party hereto hereby consents to the consummation of the Burlington IP
Sale; provided that (i) the Net Proceeds of the Burlington IP Sale shall not be
less than $5,500,000 and (ii) no later than one (1) Business Day following
receipt by the Credit Parties of such Net Proceeds, the Borrowers shall apply
the entirety of such Net Proceeds to repay outstanding Revolving Loans without a
permanent reduction of the Aggregate Revolving Loan Commitment.
 
1.2           Notwithstanding Section 1.8(c) and Section 1.8(e) of the Credit
Agreement, each of the Lenders hereby consents to the application of the Net
Proceeds of the Burlington IP Sale to repay outstanding Revolving Loans in
accordance with Section 1.1 of this Amendment.
 
1.3           In connection with the Burlington IP Sale, each of the Lenders
party hereto hereby (i) consents to the execution, delivery and filing of, and
(ii) authorizes and directs (x) the Agent to execute and deliver and (y) the
Agent, the Company and each of their respective designees, as the case may be,
to file, the partial releases substantially in the form attached hereto as
Exhibit B on or after the Seventh Amendment Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
2           Amendments to Credit Agreement.
 
2.1           Section 1.1(b) of the Credit Agreement is hereby amended by
amending and restating the last sentence of subclause (i) thereof in its
entirety to read as follows:
 
“The “Maximum Revolving Loan Balance” from time to time will be the lesser of:
 
(A)           the “Borrowing Base” (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or
 
(B)            the Aggregate Revolving Loan Commitment then in effect;
 
less, in either case, the sum of (v) the Revolver Block plus (w) the
Availability Block plus (x) the aggregate amount of Letter of Credit Obligations
plus (y) outstanding Swing Loans plus (z) such Reserves as may be imposed by the
Agent in accordance with the terms of this Agreement.”
 
2.2           Section 9.1(c) of the Credit Agreement is hereby amended by
amending and restating subclause (v) thereof in its entirety to read as follows:
 
“(v) amend or modify the definitions of Eligible Accounts, Eligible Inventory,
Borrowing Base, Revolver Block or Availability Block, including any increase in
the percentage advance rates in the definition of Borrowing Base, in a manner
which would increase the availability of credit under the Revolving Loan”
 
2.3           Section 11.1 of the Credit Agreement is hereby amended by
inserting the following new defined terms in proper alphabetical order thereto:
 
““Burlington IP Sale” means the Disposition contemplated by the Trademark
Assignment attached to the Seventh Amendment as Exhibit A.”
 
““Revolver Block” means an amount equal to the Net Proceeds of the Burlington IP
Sale, which for the avoidance of doubt shall not be less than $5,500,000.”
 
““Seventh Amendment” means that certain Consent and Amendment No. 7 to Credit
Agreement dated as of July 25, 2012 among the Borrowers, the other Credit
Parties party thereto, Agent and the Lenders.”
 
2.4           Section 11.1 of the Credit Agreement is hereby amended by amending
and restating the following defined terms in their entirety to read as follows:
 
““Availability” means, as of any date of determination, the amount by which (a)
the “Borrowing Base” (as calculated pursuant to the Borrowing Base Certificate
but excluding for purposes of the definition of Availability, any amounts
included in the calculation of the “Borrowing Base” pursuant to clauses (d) and
(e) of the definition thereof) in effect from time to time less the sum of (w)
the Revolver Block plus (x) the aggregate amount of Letter of Credit Obligations
plus (y) outstanding Swing Loans plus (z) such Reserves as may be imposed by the
Agent in accordance with the terms of this Agreement exceeds (b) the aggregate
outstanding principal balance of Revolving Loans.”
 
 
-2-

--------------------------------------------------------------------------------

 
 
““Excess Availability” means, as of any date of determination, the amount by
which (a) the Borrowing Availability then in effect exceeds (b) the sum of (v)
aggregate outstanding principal balance of Revolving Loans plus (w) the Revolver
Block plus (x) the aggregate amount of Letter of Credit Obligations plus (y)
outstanding Swing Loans plus (z) such Reserves as may be imposed by the Agent in
accordance with the terms of this Agreement.”
 
3           Representations and Warranties.  In order to induce Agent and the
Lenders to enter into this Amendment, each Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:
 
(a)           the execution, delivery and performance by each Credit Party of
this Amendment has been duly authorized by all necessary corporate and
partnership action and this Amendment is a legal, valid and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms; and
 
(b)           upon the effectiveness of this Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Amendment after giving effect to this
Amendment and the transactions contemplated hereby.
 
4           Conditions to Effectiveness.  This Amendment shall be effective on
the date when each of the following conditions has been satisfied (the “Seventh
Amendment Effective Date”):
 
(a)           This Amendment shall have been duly executed and delivered by each
Borrower, each other Credit Party party hereto, Agent and the Lenders; and
 
(b)           Agent shall have received, to the extent invoiced, payment of all
out-of-pocket expenses (including the legal fees and expenses of Latham &
Watkins LLP, counsel to Agent).
 
5           Miscellaneous.
 
5.1           Effect; Ratification.
 
(a)           Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Each Credit Party acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.
 
5.2           Counterparts and Signatures by Fax.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original but all together one and the same instrument.  Any party delivering an
executed counterpart of this Amendment by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
5.3           Severability.  In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
5.4           Loan Document.  This Amendment shall constitute a Loan Document.
 
5.5           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
[Signature Pages Follow]
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
BORROWERS:


INTERNATIONAL TEXTILE GROUP, INC.
BURLINGTON INDUSTRIES LLC
CONE JACQUARDS LLC
CONE DENIM LLC
CARLISLE FINISHING LLC
SAFETY COMPONENTS FABRIC
   TECHNOLOGIES, INC.




By:        /s/Craig J. Hart                                  
Name:   Craig J. Hart
Title:     Vice President and Treasurer




NARRICOT INDUSTRIES LLC


By: International Textile Group, Inc., its sole member




By:         /s/Craig J. Hart                                 
Name:    Craig J. Hart
Title:      Vice President and Treasurer




[Signature Page to Consent and Amendment No. 7 to Amended and Restated Credit
Agreement]
 
 

--------------------------------------------------------------------------------

 









 
OTHER CREDIT PARTIES:
     
APPAREL FABRICS PROPERTIES, INC.
 
BURLINGTON INDUSTRIES V, LLC
 
CONE ADMINISTRATIVE AND SALES LLC
 
CONE INTERNATIONAL HOLDINGS II, INC.
 
INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC
 
BURLINGTON WORLDWIDE INC.
 
CONE DENIM WHITE OAK LLC
 
CONE INTERNATIONAL HOLDINGS, INC.
 
CONE ACQUISITION LLC
 
WLR CONE MILLS IP, INC.

 



  By:       /s/Craig J. Hart                        
Name:  Craig J. Hart
Title:    Vice President and Treasurer
                                 
VALENTEC WELLS, LLC
 
By: International Textile Group, Inc.,
its sole member
      By:       /s/Craig J. Hart                          
Name:    Craig J. Hart
Title:      Vice President and Treasurer

 
[Signature Page to Consent and Amendment No. 7 to Amended and Restated Credit
Agreement]
 
 

--------------------------------------------------------------------------------

 
 

  AGENT AND LENDERS:  
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as the Agent and a Lender
 
By:           /s/Donald J. Cavanagh          
Name:  Donald J. Cavanagh
Title:  Its Duly Authorized Signatory

 
[Signature Page to Consent and Amendment No. 7 to Amended and Restated Credit
Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
TD BANK, N.A., as a Lender

By:          /s/Jang Kim                   
Name: Jang Kim
Title:   Vice President

 
[Signature Page to Consent and Amendment No. 7 to Amended and Restated Credit
Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender
 
By:       /s/John Yankauskas   
Name:  John Yankauskas
Title:    Sr. Vice President

 
[Signature Page to Consent and Amendment No. 7 to Amended and Restated Credit
Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Trademark Assignment


[see attached]

 
Exhibit A
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Burlington IP Sale Releases


[see attached]
 
 
 
 
Exhibit B